IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,751-02


                 EX PARTE CHRYSTOPHER DON PRECIADO, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W-60196-02-A IN THE 47TH DISTRICT COURT
                            FROM POTTER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to forty years’ imprisonment. The Seventh Court of Appeals affirmed his

conviction. Preciado v. State, 346 S.W.3d 123 (Tex. App.—Amarillo 2011).

        We remanded this application to determine whether trial counsel was ineffective. After we

received the trial court’s supplemental findings of fact and conclusions of law, Applicant filed a

motion in this Court, asking for a stay and abeyance. In his motion, he contends that he has not

received the “supplemental clerk’s record” and says that he wants to file objections to the trial
                                                                                                     2

court’s findings and conclusions.

       The District Clerk shall file a response with this Court and state whether she has complied

with Article 11.07, § 7 of the Code of Criminal Procedure and Rule of Appellate Procedure

73.4(b)(2). If she has not done so, she is ordered to do so immediately. Finally, the District Clerk

shall include with her response proof by U.S. Mail that she has complied with § 7 and Rule

73.4(b)(2). Her response shall be forwarded to this Court within 15 days of the date of this order.

       If Applicant files objections to the trial court’s findings and conclusions, they shall be filed

in Potter County within 45 days of the date of this order, and the District Clerk shall immediately

forward them to this Court. This application will be held for 60 days from the date of this order.



Filed: January 25, 2017
Do not publish